Cassoday, C. J.
^ The defendant contends that the findings •of the court are not sustained by competent testimony. To appreciate the evidence the situation as admitted shorrld.be kept in mind. The stream, at the place in question, runs in an easterly direction. The defendant’s land, described, abuts ■upon the south shore of the pond, and the structure complained of extends from that shore north into the pond. The flume and gates leading to the plaintiff’s mill, and the waste gate — together constituting the milldam proper, and mentioned in the foregoing statement — appear to have been situated about forty rods east of the defendant’s structure in question. Immediately west of such waste gate and along and upon the north shore of the pond was an overflow dam, *356constructed as described, from ninety to one hundred feet in length. Immediately west of such overflow dam and along and upon the north shore of the pond was an earthen dike, constituting a part of the dam, forty to fifty rods in length and extending further west than the defendant’s structure in question. At the point where such structure was located the pond was only 130 feet wide and the water at an ordinary stage at no place more than four feet in depth. Such structure extended north nearly at right angles to the shore and the pond forty feet, and was eight feet wide and closely inclosed with boards nailed thereto and extending nearly to the bottom of the pond and from sixteen to eighteen inches above the surface of the pond. Such structure constituted a complete breakwater for nearly one third of the distance across the pond. Some distance west of such structure the course of the stream was from the southwest to the northeast into the head of the pond, and the water therein naturally moved toward the north shore of the pond and the dike mentioned, and so necessarily passed between the north end of such structure and the dike. At the time of the commencement of this action the plaintiff was the owner in fee of the mill, milldam, overflow dam, dike, water power, and all rights of flowage appurtenant thereto, and the same had been established and maintained upon said premises at the same height and to the same extent, without interruption, under claim of right by the plaintiff and his grantors, for more than thirty years. The complaint alleged, in effect, that said dike was easily damaged by extreme floods or any diversion of the current of -the stream at times of high water, and that during the two years immediately preceding the commencement of this action, such dike, at a point nearly opposite the defendant’s structure, had been washed out four times, so as to destroy its entire purpose as a dam. The answer admitted that the plaintiff’s dam had been washed out and carried away by high water many times and was liable to be washed out and *357■carried away many more times in tbe future without fault of tbe defendant. Tbe evidence covers nearly one hundred printed pages, of which sixty-nine pages are on the part of the plaintiff. The only objection to the ruling upon evidence urged is that one out of twelve of the plaintiff’s witnesses, who had seen the water power in question but had never paid .any particular attention to the pond or dam, was allowed to answer hypothetical questions in respect to the sarde as an •expert. But it is enough here to say that the other evidence in the case, to which no objection was taken, is, in our judgment, sufficient -to sustain the findings of the trial court. Certainly we cannot hold that such findings are against the dear preponderance of the evidence.
By the Court. — The judgment of the circuit court is affirmed.